 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   AMERICAN GUARANTEE AND                        Case No. 2:20-cv-11051-RGK-AFM
     LIABILITY CO., et al.,
12                                                 District Judge: R. Gary Klausner
                     Plaintiffs,                   Magistrate Judge:
13                                                   Alexander F. MacKinnon
           v.
14
     NIBCO INC., et al.,                           STIPULATED PROTECTIVE
15                                                 ORDER 1
                     Defendants.
16
                                                   PRETRIAL CONF.:      December13, 2021
17                                                 JURY TRIAL:           January 11, 2022
18                                                 Removed:             December 4, 2020
                                                   FAC Filed:           November 3, 2020
19
20
21
22
23
24
25
26
27
     1
28    This Stipulated Protective Order is based substantially on the model protective
     order provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
                                                            STIPULATED PROTECTIVE ORDER
                                                             Case No. 2:20-CV-11051-RGK-AFM
 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11
12         B.     GOOD CAUSE STATEMENT
13         This action is likely to involve trade secrets, pricing lists, and other valuable
14   research, development, commercial, financial, technical and/or proprietary
15   information for which special protection from public disclosure and from use for
16   any purpose other than prosecution of this action is warranted. Such confidential
17   and proprietary materials and information consist of, among other things,
18   mechanical drawings; product design, manufacture, and modification details and
19   specifications; confidential business or financial information, information regarding
20   confidential business practices, or other confidential research, development, or
21   commercial information (including information implicating privacy rights of third
22   parties), information otherwise generally unavailable to the public, or which may be
23   privileged or otherwise protected from disclosure under state or federal statutes,
24   court rules, case decisions, or common law. Accordingly, to expedite the flow of
25   information, to facilitate the prompt resolution of disputes over confidentiality of
26   discovery materials, to adequately protect information the parties are entitled to
27   keep confidential, to ensure that the parties are permitted reasonable necessary uses
28   of such material in preparation for and in the conduct of trial, to address their
                                                2
                                                               STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-CV-11051-RGK-AFM
 1   handling at the end of the litigation, and serve the ends of justice, a protective order
 2   for such information is justified in this matter. It is the intent of the parties that
 3   information will not be designated as confidential for tactical reasons and that
 4   nothing be so designated without a good faith belief that it has been maintained in a
 5   confidential, non-public manner, and there is good cause why it should not be part
 6   of the public record of this case.
 7
 8          C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 9                 SEAL
10          The parties further acknowledge, as set forth in Section 12.3, below, that this
11   Stipulated Protective Order does not entitle them to file confidential information
12   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
13   and the standards that will be applied when a party seeks permission from the court
14   to file material under seal.
15          There is a strong presumption that the public has a right of access to judicial
16   proceedings and records in civil cases. In connection with non-dispositive motions,
17   good cause must be shown to support a filing under seal. See Kamakana v. City and
18   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
19   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
20   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
21   require good cause showing), and a specific showing of good cause or compelling
22   reasons with proper evidentiary support and legal justification, must be made with
23   respect to Protected Material that a party seeks to file under seal. The parties’ mere
24   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
25   without the submission of competent evidence by declaration, establishing that the
26   material sought to be filed under seal qualifies as confidential, privileged, or
27   otherwise protectable—constitute good cause.
28
                                                  3
                                                                 STIPULATED PROTECTIVE ORDER
                                                                  Case No. 2:20-CV-11051-RGK-AFM
 1         Further, if a party requests sealing related to a dispositive motion or trial,
 2   then compelling reasons, not only good cause, for the sealing must be shown, and
 3   the relief sought shall be narrowly tailored to serve the specific interest to be
 4   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
 5   2010). For each item or type of information, document, or thing sought to be filed
 6   or introduced under seal in connection with a dispositive motion or trial, the party
 7   seeking protection must articulate compelling reasons, supported by specific facts
 8   and legal justification, for the requested sealing order. Again, competent evidence
 9   supporting the application to file documents under seal must be provided by
10   declaration.
11         Any document that is not confidential, privileged, or otherwise protectable in
12   its entirety will not be filed under seal if the confidential portions can be redacted.
13   If documents can be redacted, then a redacted version for public viewing, omitting
14   only the confidential, privileged, or otherwise protectable portions of the document,
15   shall be filed. Any application that seeks to file documents under seal in their
16   entirety should include an explanation of why redaction is not feasible.
17
18   2.    DEFINITIONS
19         2.1      Action: this pending federal lawsuit, styled American Guarantee and
20   Liability Co., et al. v. NIBCO INC., Case No. 2:20-cv-11051-RGK-AFM, pending
21   in the United States District Court for the Central District of California.
22         2.2      Challenging Party: a Party or Non-Party that challenges the
23   designation of information or items under this Order.
24         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
25   how it is generated, stored or maintained) or tangible things that qualify for
26   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
27   the Good Cause Statement.
28
                                                 4
                                                               STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-CV-11051-RGK-AFM
 1          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 2   their support staff).
 3          2.5    Designating Party: a Party or Non-Party that designates information or
 4   items that it produces in disclosures or in responses to discovery as
 5   “CONFIDENTIAL.”
 6          2.6    Disclosure or Discovery Material: all items or information, regardless
 7   of the medium or manner in which it is generated, stored, or maintained (including,
 8   among other things, testimony, transcripts, and tangible things), that are produced
 9   or generated in disclosures or responses to discovery in this matter.
10          2.7    Expert: a person with specialized knowledge or experience in a matter
11   pertinent to the litigation who has been retained by a Party or its counsel to serve as
12   an expert witness or as a consultant in this Action.
13          2.8    House Counsel: attorneys who are employees of a party to this Action.
14   House Counsel does not include Outside Counsel of Record or any other outside
15   counsel.
16          2.9    Non-Party: any natural person, partnership, corporation, association or
17   other legal entity not named as a Party to this action.
18          2.10 Outside Counsel of Record: attorneys who are not employees of a
19   party to this Action but are retained to represent or advise a party to this Action and
20   have appeared in this Action on behalf of that party or are affiliated with a law firm
21   that has appeared on behalf of that party, and includes support staff.
22          2.11 Party: any party to this Action, including all of its officers, directors,
23   employees, consultants, retained experts, and Outside Counsel of Record (and their
24   support staffs).
25          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
26   Discovery Material in this Action.
27          2.13 Professional Vendors: persons or entities that provide litigation
28   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                               5
                                                               STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-CV-11051-RGK-AFM
 1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 2   and their employees and subcontractors.
 3         2.14 Protected Material: any Disclosure or Discovery Material that is
 4   designated as “CONFIDENTIAL.”
 5         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 6   Material from a Producing Party.
 7
 8   3.    SCOPE
 9         The protections conferred by this Stipulation and Order cover not only
10   Protected Material (as defined above), but also (1) any information copied or
11   extracted from Protected Material; (2) all copies, excerpts, summaries, or
12   compilations of Protected Material; and (3) any testimony, conversations, or
13   presentations by Parties or their Counsel that might reveal Protected Material. Any
14   use of Protected Material at trial shall be governed by the orders of the trial judge.
15   This Order does not govern the use of Protected Material at trial.
16
17   4.    DURATION
18         Once a case proceeds to trial, information that was designated as
19   CONFIDENTIAL or maintained pursuant to this protective order used or
20   introduced as an exhibit at trial becomes public and will be presumptively available
21   to all members of the public, including the press, unless compelling reasons
22   supported by specific factual findings to proceed otherwise are made to the trial
23   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
24   “good cause” showing for sealing documents produced in discovery from
25   “compelling reasons” standard when merits-related documents are part of court
26   record). Accordingly, the terms of this protective order do not extend beyond the
27   commencement of the trial.
28
                                                6
                                                               STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-CV-11051-RGK-AFM
 1   5.    DESIGNATING PROTECTED MATERIAL
 2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under
 4   this Order must take care to limit any such designation to specific material that
 5   qualifies under the appropriate standards. The Designating Party must designate for
 6   protection only those parts of material, documents, items or oral or written
 7   communications that qualify so that other portions of the material, documents,
 8   items or communications for which protection is not warranted are not swept
 9   unjustifiably within the ambit of this Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to
13   impose unnecessary expenses and burdens on other parties) may expose the
14   Designating Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2    Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24         (a)    for information in documentary form (e.g., paper or electronic
25   documents, but excluding transcripts of depositions or other pretrial or trial
26   proceedings), that the Producing Party affix at a minimum, the legend
27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
28   contains protected material. If only a portion of the material on a page qualifies for
                                                7
                                                              STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-CV-11051-RGK-AFM
 1   protection, the Producing Party also must clearly identify the protected portion(s)
 2   (e.g., by making appropriate markings in the margins).
 3         A Party or Non-Party that makes original documents available for inspection
 4   need not designate them for protection until after the inspecting Party has indicated
 5   which documents it would like copied and produced. During the inspection and
 6   before the designation, all of the material made available for inspection shall be
 7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 8   documents it wants copied and produced, the Producing Party must determine
 9   which documents, or portions thereof, qualify for protection under this Order. Then,
10   before producing the specified documents, the Producing Party must affix the
11   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
12   portion of the material on a page qualifies for protection, the Producing Party also
13   must clearly identify the protected portion(s) (e.g., by making appropriate markings
14   in the margins).
15         (b)    for testimony given in depositions that the Designating Party identifies
16   the Disclosure or Discovery Material on the record, before the close of the
17   deposition all protected testimony.
18         (c)    for information produced in some form other than documentary and
19   for any other tangible items, that the Producing Party affix in a prominent place on
20   the exterior of the container or containers in which the information is stored the
21   legend “CONFIDENTIAL.” If only a portion or portions of the information
22   warrants protection, the Producing Party, to the extent practicable, shall identify the
23   protected portion(s).
24         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
25   failure to designate qualified information or items does not, standing alone, waive
26   the Designating Party’s right to secure protection under this Order for such
27   material.
28
                                                8
                                                              STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-CV-11051-RGK-AFM
 1         Upon timely correction of a designation, the Receiving Party must make
 2   reasonable efforts to assure that the material is treated in accordance with the
 3   provisions of this Order.
 4
 5   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 7   designation of confidentiality at any time that is consistent with the Court’s
 8   Scheduling Order.
 9         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process under Local Rule 37-1 et seq.
11         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
12   joint stipulation pursuant to Local Rule 37-2.
13         6.4    The burden of persuasion in any such challenge proceeding shall be on
14   the Designating Party. Frivolous challenges, and those made for an improper
15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
16   parties) may expose the Challenging Party to sanctions. Unless the Designating
17   Party has waived or withdrawn the confidentiality designation, all parties shall
18   continue to afford the material in question the level of protection to which it is
19   entitled under the Producing Party’s designation until the Court rules on the
20   challenge.
21
22   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
23         7.1    Basic Principles. A Receiving Party may use Protected Material that is
24   disclosed or produced by another Party or by a Non-Party in connection with this
25   Action only for prosecuting, defending or attempting to settle this Action. Such
26   Protected Material may be disclosed only to the categories of persons and under the
27   conditions described in this Order. When the Action has been terminated, a
28
                                                9
                                                               STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-CV-11051-RGK-AFM
 1   Receiving Party must comply with the provisions of section 13 below (FINAL
 2   DISPOSITION).
 3         Protected Material must be stored and maintained by a Receiving Party at a
 4   location and in a secure manner that ensures that access is limited to the persons
 5   authorized under this Order.
 6         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7   otherwise ordered by the court or permitted in writing by the Designating Party, a
 8   Receiving Party may disclose any information or item designated
 9   “CONFIDENTIAL” only to:
10         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
11   well as employees of said Outside Counsel of Record to whom it is reasonably
12   necessary to disclose the information for this Action;
13         (b)    the officers, directors, and employees (including House Counsel) of
14   the Receiving Party to whom disclosure is reasonably necessary for this Action;
15         (c)    employees of Plaintiffs’ insured to whom disclosure is reasonably
16   necessary for this Action and who have signed the “Acknowledgment and
17   Agreement to Be Bound” (Exhibit A);
18         (d)    Experts (as defined in this Order) of the Receiving Party to whom
19   disclosure is reasonably necessary for this Action and who have signed the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21         (e)    the court and its personnel;
22         (f)    court reporters and their staff;
23         (g)    professional jury or trial consultants, mock jurors, and Professional
24   Vendors to whom disclosure is reasonably necessary for this Action and who have
25   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26         (h)    the author or recipient of a document containing the information or a
27   custodian or other person who otherwise possessed or knew the information;
28
                                                 10
                                                              STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-CV-11051-RGK-AFM
 1         (i)    during their depositions, witnesses, and attorneys for witnesses, in the
 2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 3   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
 4   will not be permitted to keep any confidential information unless they sign the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 6   agreed by the Designating Party or ordered by the court. Pages of transcribed
 7   deposition testimony or exhibits to depositions that reveal Protected Material may
 8   be separately bound by the court reporter and may not be disclosed to anyone
 9   except as permitted under this Stipulated Protective Order; and
10         (j)    any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions.
12
13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
14         IN OTHER LITIGATION
15         If a Party is served with a subpoena or a court order issued in other litigation
16         that compels disclosure of any information or items designated in this Action
17   as “CONFIDENTIAL,” that Party must:
18         (a)    promptly notify in writing the Designating Party. Such notification
19   shall include a copy of the subpoena or court order;
20         (b)    promptly notify in writing the party who caused the subpoena or order
21   to issue in the other litigation that some or all of the material covered by the
22   subpoena or order is subject to this Protective Order. Such notification shall include
23   a copy of this Stipulated Protective Order; and
24         (c)    cooperate with respect to all reasonable procedures sought to be
25   pursued by the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served with
27   the subpoena or court order shall not produce any information designated in this
28   action as “CONFIDENTIAL” before a determination by the court from which the
                                        11
                                                               STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-CV-11051-RGK-AFM
 1   subpoena or order issued, unless the Party has obtained the Designating Party’s
 2   permission. The Designating Party shall bear the burden and expense of seeking
 3   protection in that court of its confidential material and nothing in these provisions
 4   should be construed as authorizing or encouraging a Receiving Party in this Action
 5   to disobey a lawful directive from another court.
 6
 7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 8         PRODUCED IN THIS LITIGATION
 9         (a)         The terms of this Order are applicable to information produced by a
10   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
11   produced by Non-Parties in connection with this litigation is protected by the
12   remedies and relief provided by this Order. Nothing in these provisions should be
13   construed as prohibiting a Non-Party from seeking additional protections.
14         (b)         In the event that a Party is required, by a valid discovery request, to
15   produce a Non-Party’s confidential information in its possession, and the Party is
16   subject to an agreement with the Non-Party not to produce the Non-Party’s
17   confidential information, then the Party shall:
18               (1)         promptly notify in writing the Requesting Party and the Non-
19   Party that some or all of the information requested is subject to a confidentiality
20   agreement with a Non-Party;
21               (2)         promptly provide the Non-Party with a copy of the Stipulated
22   Protective Order in this Action, the relevant discovery request(s), and a reasonably
23   specific description of the information requested; and
24               (3) make the information requested available for inspection by the Non-
25   Party, if requested.
26         (c)         If the Non-Party fails to seek a protective order from this court within
27   14 days of receiving the notice and accompanying information, the Receiving Party
28   may produce the Non-Party’s confidential information responsive to the discovery
                                            12
                                                                   STIPULATED PROTECTIVE ORDER
                                                                    Case No. 2:20-CV-11051-RGK-AFM
 1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 2   not produce any information in its possession or control that is subject to the
 3   confidentiality agreement with the Non-Party before a determination by the court.
 4   Absent a court order to the contrary, the Non-Party shall bear the burden and
 5   expense of seeking protection in this court of its Protected Material.
 6
 7   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 9   Protected Material to any person or in any circumstance not authorized under this
10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
11   writing the Designating Party of the unauthorized disclosures, (b) use its best
12   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
13   person or persons to whom unauthorized disclosures were made of all the terms of
14   this Order, and (d) request such person or persons to execute the “Acknowledgment
15   and Agreement to Be Bound” that is attached hereto as Exhibit A.
16
17   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18         PROTECTED MATERIAL
19         When a Producing Party gives notice to Receiving Parties that certain
20   inadvertently produced material is subject to a claim of privilege or other
21   protection, the obligations of the Receiving Parties are those set forth in Federal
22   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
23   whatever procedure may be established in an e-discovery order that provides for
24   production without prior privilege review. Pursuant to Federal Rule of Evidence
25   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
26   of a communication or information covered by the attorney-client privilege or work
27   product protection, the parties may incorporate their agreement in the stipulated
28   protective order submitted to the court.
                                                13
                                                              STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-CV-11051-RGK-AFM
 1   12.   MISCELLANEOUS
 2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order, no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in
 7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 8   any ground to use in evidence of any of the material covered by this Protective
 9   Order.
10         12.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
12   may only be filed under seal pursuant to a court order authorizing the sealing of the
13   specific Protected Material at issue. If a Party’s request to file Protected Material
14   under seal is denied by the court, then the Receiving Party may file the information
15   in the public record unless otherwise instructed by the court.
16
17   13.   FINAL DISPOSITION
18         After the final disposition of this Action, as defined in paragraph 4, within 60
19   days of a written request by the Designating Party, each Receiving Party must
20   return all Protected Material to the Producing Party or destroy such material. As
21   used in this subdivision, “all Protected Material” includes all copies, abstracts,
22   compilations, summaries, and any other format reproducing or capturing any of the
23   Protected Material. Whether the Protected Material is returned or destroyed, the
24   Receiving Party must submit a written certification to the Producing Party (and, if
25   not the same person or entity, to the Designating Party) by the 60 day deadline that
26   (1) identifies (by category, where appropriate) all the Protected Material that was
27   returned or destroyed and (2) affirms that the Receiving Party has not retained any
28   copies, abstracts, compilations, summaries or any other format reproducing or
                                             14
                                                               STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-CV-11051-RGK-AFM
 1   capturing any of the Protected Material. Notwithstanding this provision, Counsel
 2   are entitled to retain an archival copy of all pleadings, motion papers, trial,
 3   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 4   and trial exhibits, expert reports, attorney work product, and consultant and expert
 5   work product, even if such materials contain Protected Material. Any such archival
 6   copies that contain or constitute Protected Material remain subject to this Protective
 7   Order as set forth in Section 4 (DURATION).
 8   ///
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                15
                                                               STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-CV-11051-RGK-AFM
 1   14.   VIOLATION
 2         Any violation of this Order may be punished by appropriate measures
 3   including, without limitation, contempt proceedings and/or monetary sanctions.
 4
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
     Dated: June 29, 2021                     DENENBERG TUFFLEY PLLC
 7
 8
                                              By:     /s/ Zachary P. Marks
 9                                                  David R. Denton
                                                    Zachary P. Marks
10
                                              Attorneys for Plaintiffs
11
12
     Dated: June 29, 2021                     FAEGRE DRINKER BIDDLE &
13                                            REATH LLP
14
15                                            By:     /s/ Michael Jaeger
                                                    Michael Jaeger
16
                                              Attorneys for Defendant
17
18
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19
20   DATED: 6/29/2021
21
22   _____________________________________
     HON. ALEXANDER F. MacKINNON
23   United States Magistrate Judge
24
25
26
27
28
                                             16
                                                            STIPULATED PROTECTIVE ORDER
                                                             Case No. 2:20-CV-11051-RGK-AFM
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of American Guarantee and Liability Co., et al. v. Nibco Inc.,
 8   et al., Case No. 2:20-cv-11051-RGK-AFM. I agree to comply with and to be bound
 9   by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action.
19   I hereby appoint __________________________ [print or type full name] of
20   _______________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                               17
                                                               STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-CV-11051-RGK-AFM
